Title: William Temple Franklin to Jonathan Williams, Jr., 24 August 1781
From: Franklin, William Temple
To: Williams, Jonathan Jr.


Mr: Williams,
Passy 24 Augt 1781
I received my dear Friend, your Letters of the 19 & 14 Inst. The Bills contain’d in the Letter shall soon be return’d you. Those contained in former Letters I have regularly sent you back, accepted or barr’d. More underwent the latter Fate than I believe you expected. It is yourself only that is to blame, for instructing me in registring the Bills in so good a method, that two of the same sett cannot possibly get accepted.
I communicated the Contents of the 9th. to Mr. Young. He setts off this Evening to join you. I have a notion he will be useful & agreable to you.
My Grandfather has accepted within this Day or two, a Draft of yours on him for 4100 Livres but as he has no Advice from you concerning it, he desires you will let him know on what Account it is Drawn.
I have been long expecting to receive from you the Invoice of the Utensils sent to England, & of which you know a Part was lost at the Douain. This Paper is necessary for me to have before I can sue for what is missing.
I beg therefore you will loose no time in forwarding it.
(7 oClock P.M.) Your 2 Letters to my Grandfather of the 17 Inst are just now recd. The Error in your Acct. which occasioned the Draft before mentioned shall be examined into.
M. de Fleury, at my Grandfather’s Solicitation, is to replace what was lost in the Marquis de la Fayette, & forward it to Congress. It would be useless to give him your Proposition, as the Muskets will naturally be provided by those who are accustomed to serve the King, or else taken out of his Stores.
My Grandfather is rejoiced to be perfectly clear of this Business, & will on no Pretence meddle the least with it.
Pray how does Capt. Robeson stand with you? has he any money in your Hands? I have lent him out of my shallow Purse, 11 Louis. Do you think I am safe in Lending him more, should he ask it of me?
Adieu
WTF—
